     ROBERT JOHN GIBBONS, ESQ. (SBN: 314653)
 1   UNION PACIFIC RAILROAD COMPANY
     Law Department
 2   13181 Crossroads Pkwy North, Suite 500
     City of Industry, CA 91746
 3   Telephone:     (562) 566-4630
     Facsimile:     (402) 997-3230
 4   E-Mail:        rgibbon@up.com
 5
     THOMAS A HAYDEN (PRO HAC VICE)
 6   UNION PACIFIC RAILROAD COMPANY
     Law Department
 7   101 North Wacker Drive
     Chicago, IL 60606
 8   Telephone: (312) 777-2011
     Facsimile: (877) 213-4433
 9   E-Mail: tahayden@up.com
10
     Attorneys for Defendant
11   UNION PACIFIC RAILROAD COMPANY
12
                                    UNITED STATES DISTRICT COURT
13
                           EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO
14

15
     TIM C. CLEMENS,                                        Case No.: 2:18: CV-00084 JAM AC
16
                   Plaintiff,                               JOINT STIPULATION TO EXTEND
17                                                          EXCHANGE OF WITNESS
            vs.                                             INFORMATION AND REPORTS AND
18                                                          DISCOVERY CUT-OFF DATES
     UNION PACIFIC RAILROAD COMPANY, a
19   corporation,
20                 Defendant.
21
     IT IS HEREBY STIPULATED AND AGREED by and between Defendant Union Pacific Railroad
22
     Company and Plaintiff Tim C. Clemens., through their respective counsel of record, that the following
23
     dates set forth in the Court’s Signed Proposed Order of Joint Stipulation to Extend Trial Date,
24
     Exchange of Witness Information and Reports and Discovery Cut-Off Dates (Document 11 Filed
25
     09/05/18) dated September 5, 2018 (“PO”) as follows:
26
            THE PARTIES STIPULATE AND AGREE to extend the date of the exchange of expert
27
     designations and written reports from February 22, 2019 to March 22, 2019. The parties further agree
28
                                        1
        JOINT STIPULATION TO EXTEND EXCHANGE OF WITNESS INFORMATION AND
                       REPORTS AND DISCOVERY CUT-OFF DATES
 1   that supplemental expert designations and written reports shall be extended from March 8, 2019 to

 2   April 8, 2019.

 3          THE PARTIES FURTHER STIPULATE AND AGREE that the date for completion of

 4   discovery, including expert discovery, shall be extended from May 3, 2019 to June 3, 2019, pursuant to

 5   the description of “completed” as set forth in the Court’s PO, as follows:

 6          IV.       DISCOVERY
 7          …In this context, “completed” means that all discovery shall have been conducted so that
            all depositions have been taken and any disputes relative to discovery shall have been
 8          resolved by appropriate order if necessary and, where discovery has been ordered, the
            order has been obeyed. All motions to compel discovery must be noticed on the
 9          magistrate judge’s calendar in accordance with the local rules of this court.
10          IT IS SO STIPULATED.
11

12   Dated: December 10, 2018              HILDEBRAND, McLEOD & NELSON

13

14                                                By:_____/s/ Carole Bosch____________________
                                                        ANTHONY S. PETRU
15
                                                        State Bar No. 91399
16                                                      CAROLE BOSCH
                                                        State Bar No. 239790
17                                                      Attorneys for Plaintiff Tim C. Clemens

18

19
     DATED: December 10, 2018                     UNION PACIFIC RAILROAD COMPANY
20

21
                                                  By:            /s/ Robert J. Gibbons
22                                                        ROBERT J. GIBBONS
                                                          State Bar No. 314653
23                                                        Attorneys for Defendant
                                                          UNION PACIFIC RAILROAD COMPANY
24

25

26

27

28
                                        2
        JOINT STIPULATION TO EXTEND EXCHANGE OF WITNESS INFORMATION AND
                       REPORTS AND DISCOVERY CUT-OFF DATES
 1                                                 ORDER

 2          The Court having reviewed the stipulation submitted by the parties, hereby orders:

 3          The date of the exchange of expert designations and written reports shall be extended from

 4   February 22, 2019 to March 22, 2019.

 5          The date for supplemental expert designations and written reports shall be extended from March

 6   8, 2019 to April 8, 2019.

 7          The date for completion of discovery, including expert discovery, shall be extended from May

 8   3, 2019 to June 3, 2019.

 9          IT IS SO ORDERED.

10   Dated: 12/10/2018
11

12                                               /s/ John A. Mendez_____________________
                                                 UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    3
        [PROPOSED ORDER] ISO JOINT STIPULATION TO EXTEND TRIAL DATE,
      EXCHANGE OF WITNESS INFORMATION AND REPORTS AND DISCOVERY CUT-
                                 OFF DATES
